Citation Nr: 1749864	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  07-09 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In accordance with the Veteran's request, he was scheduled for a hearing before a traveling Veterans Law Judge in September 2010; however, he failed to appear for the hearing for the reason because he was incarcerated and arrangements could not be made for his appearance.  The Veteran's representative subsequently indicated in an August 2010 statement that the hearing scheduled for September 2010 and any rescheduled hearing should be canceled.  

The Veteran testified at a hearing before a Decision Review Officer at the RO in April 2015.  On a VA Form 9 dated in May 2015, the Veteran indicated that he did not want a Board hearing.

In April 2011 and August 2016 decisions, the Board, in pertinent part, remanded the issue of entitlement to service connection for a left ear hearing loss disability for further development.   


FINDING OF FACT

Left ear hearing loss was not manifest during active service or to a compensable degree within one year of discharge from active duty; any current hearing loss is not otherwise etiologically related to such service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by active service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a), 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104 (West 2014).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Certain chronic disabilities, including a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).

If a veteran engaged in combat with the enemy in service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in such combat will be accepted as sufficient proof of service connection, if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  VA shall resolve every reasonable doubt in this regard in favor of the veteran; however, service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of the pertinent facts and circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a) (2).  A lay person is competent to report such thing as chronic in-service symptoms, current symptoms, and events (such as when injuries, hospitalization, or treatment occurred).  Id.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, and 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.

The Veteran seeks entitlement to service connection for left ear hearing loss.  Specifically, he relates that he was subjected to noise exposure under combat-like conditions for the purpose of training and routine military job assignments.  This included weapons fire during training, aircraft noise during training, parachute jumps, and simulated artillery rounds during training.  He notes that hearing loss can manifest as delayed onset, years after the initial noise exposure.  He also specifically notes that he was not provided hearing protection while performing this training. 

In light of findings from the August 2013 and May 2017 VA compensation examinations the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  

As to the existence of an in-service injury, although a training environment can very well cause exposure to an adverse acoustic environment, it is not combat and the combat presumptions regarding statements do not apply.  38 C.F.R. § 3.304 (d).  The Veteran also specifically denied being provided hearing protection, but there is a note on his immunization record from 1975 stating that he was "fitted with ear plugs - medium."  His statements are not found to be credible regarding the extent of his exposure to noise.  

Additionally, the Veteran's service treatment records are absent complaints or a diagnosis of hearing loss.  The Veteran's hearing was within normal limits at enlistment for tested frequencies for both ears for all tested frequencies in January 1975.  His separation audiogram in 1976 also documented that hearing in the left ear was within normal limits.

The separation examination report also indicates that the Veteran was assigned a numerical designation of 1 for hearing on his physical profile.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  In-service acoustic trauma is not established, and ultimately, the Board concludes the Veteran did not suffer from bilateral hearing loss, or symptoms thereof, during active service.

An additional remaining question is whether there is a nexus between in-service noise exposure and his current hearing loss.

The first evidence of hearing loss in the left ear is in medical treatment records from 1999, 24 years following the Veteran's service separation, while he was incarcerated.  This note mentions hearing loss in the right ear following a 1998 surgery and it also mentions general comments about hearing loss.  Later during the same year there are further complaints about right ear while incarcerated and a private audiogram is scheduled by the Texas Department of Criminal Justice in August 1999.  The examination shows mild loss in the right ear and moderate loss in the left ear.  A hearing aid was recommended for the left ear.  A historical treatment note documents a hearing aid request from July 2003 and other notes in the Veteran's record show that hearing loss was first observed in October 2002.  While not dispositive of the issue of service connection, the Board may, and will, consider in its assessment the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  There is no competent evidence of compensable hearing loss for VA purposes within one year of service discharge.  As such, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).

Following Board remand, the Veteran was provided VA hearing examinations in August 2013, and again in May 2017.

During the August 2013 examination, the examiner opined that his hearing loss was not at least as likely as not (50% probability or greater) caused by or a result of military service.  The examiner provided rationale that "The veteran was in the Army from 1975 to 1976 for about 14 months as a non-combat veteran.  He reported noise exposure from weapons fire, helicopters and rockets as a door gunner.  After military separation he worked in automotive repair for 25 years.  He did not report any recreational noise exposure.  The veteran's hearing was within normal limits at enlistment for tested frequencies for both ears for all tested frequencies in January 1975.  His separation audiogram in March 1976 documented no significant hearing threshold shifts occurred while on active duty as the enlistment and separation exam are within test/retest variability.  The hearing loss now present occurred in years after his military separation over 35 years ago and is less likely than not caused by or the result of his military noise exposure."

This examination did not mention the Veteran's hearing loss noted in 1999, but the following VA examination in May 2017 re-examined all evidence in the file and developed the same conclusion. 

The May 2017 VA examiner also came to similar conclusions, opining that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale for this opinion was that he presented with normal hearing sensitivity upon enlistment in 1975 and maintained essentially normal hearing sensitivity though separation in 1976.  The service treatment records were negative for significant shifts in thresholds or tinnitus while in service.  There was no evidence of cochlear damage to cause hearing loss while in service.  The Veteran also had long-term noise exposure as an automotive mechanic post military.  The examiner found that the hearing loss documented in 1999 as well as at the current examination was less likely than not a result of military noise exposure which occurred 24 years prior.  The Board assigns high probative weight to this May 2017 medical opinion because the examiner considered all the relevant medical and lay evidence in the file and provided a rationale for the medical opinion proffered.  

The Board has considered the application of the concept of continuity of symptomatology in reviewing this claim, as hearing loss can be considered a "chronic disease."  See 38 C.F.R. §§ 3.303 (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Board notes that the Veteran's own lay statements, do not state that he has suffered from symptoms of decreased hearing since service.  Rather, they only claim a link between his current hearing loss and his service. 

While the Veteran is competent to report his symptoms, the Board finds these statements are not persuasive.  There is a lack of both private and VA treatment records detailing any hearing-related issues until 1999, decades after his service separation.  This fact operates against a finding that the Veteran had either a chronic hearing loss disability in service or a compensably disabling sensorineural hearing loss within a year of discharge from active duty.  The Board finds it reasonable to conclude that, if the Veteran had experienced chronic symptoms of decreased hearing since service, he would not have waited over 20 years to report such symptoms to his doctors or seek medical treatment for these conditions.  As such, service connection may not be granted for a hearing loss based solely on the lay statements submitted in support of the claim.

The Veteran has not produced a competent medical opinion establishing an etiological link between his current disability and his active service.  While he is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Furthermore, such statements must be found competent in order to be considered probative evidence in support of the claim.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Further, as discussed earlier, the Veteran's statements over the issue of whether hearing protection was provided to him during training are not credible, with his lay statements directly contradicting official military records. 

In sum, the competent medical evidence of record preponderates against the Veteran's assertion that his left ear hearing loss is etiologically related to his active service.  The absence of any complaints of or treatment for a hearing loss in service, or a diagnosis, complaints, or treatment regarding a hearing loss for over 20 years after service, are probative evidence against the claim for direct service connection.  The only evidence in support of the claim, specifically the lay statements linking his service to his current hearing loss, have been found to have low probative value relative to the clinical evidence of record.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for left ear hearing loss and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


